Opinion op the Court by
Judge Peters:
By the admissions in appellee’s answer, James Logan had got ten from the places described in the pleadings, on the premises; fifteen or sixteen cords of tan bark in excess of the twenty-five cords he contracted for at the price of $45. Por the fifteen or sixteen cords he.admitted he owes $1.50 per cord, taking.the admissions as to quantity strongest against him, which would cause the quantity to be fixed at sixteen cords, worth $1.50 per cord *428will make the sum of $24, to which add five dollars admitted to be due on- tbe twenty-five cords, James Logan’s indebtedness is $29.
Roe, for appellant.
Tbe jurisdiction of the court is not questioned, but Logan says in bis answer that tbe amount be owes appellant bad been attached in his hands by Alexander in a suit in the Lewis circuit court, but the record of that suit is not filed, nor is there any sufficient evidence that any recovery has been, or will be had, in that case, or that it is pending. It was erroneous in any view to dismiss appellant’s petition. Appellees should have filed a transcript of that suit if it existed, and interpleaded the parties and the court below should, on that being done, have retained the cause until it was judicially decided who was entitled to the fund, and adjudged accordingly. It does not appear that appellant can get a credit with Alexander. And his remedy against James Logan is barred by this judgment. In the absence of a transcript of the record, of the suit in Lewis circuit court, judgment should have been rendered in favor of appellant against James Logan for the $80, and costs.
Wherefore the judgment is reversed and the cause is remanded for a new trial and further proceedings consistent herewith. As the cause must return for further proceedings, J. Logan should be allowed to amend and prepare the case on equitable terms, if in proper time he should offer to do so.